MEMO ENDORSED
                                                        January 30, 2020


  Via ECF                                               USDC SDNY
                                                        DOCUMENT
  The Honorable Valerie E. Caproni
  United States District Judge                          ELECTRONICALLY FILED
  Southern District of New York                         DOC #:
  Thurgood Marshall Courthouse                          DATE FILED: 1/30/2020
  40 Foley Square
  New York, NY 10007

         Re:     United States v. Von Ditmar,
                 18 Cr. 863 (VEC)

  Dear Judge Caproni:
         With the consent of the Government, I write to respectfully request that the Court
  adjourn the pretrial conference presently calendared for Friday, January 31, 2020 at 4 P.M.
  to Wednesday, February 5, 2020 at 4:00 P.M. The parties have reached an agreement that
  resolves this matter, but require a short additional time to finalize and review that
  agreement before proceeding..
         I have discussed this request with opposing counsel, Ms. Tara LaMorte, who
  consents to it on behalf of the Government.
         Thank you for your attention to this matter.
                                                        Respectfully submitted,


                                                        Christopher A. Flood
                                                        Assistant Federal Defender
                                                        Tel.: (212) 417-8734

  cc:    Tara LaMorte, AUSA (by ECF)             Application GRANTED.

                                                 SO ORDERED.



                                                                             1/30/2020
                                                 HON. VALERIE CAPRONI
                                                 UNITED STATES DISTRICT JUDGE
